DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed for application 15/941,678 after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8 March 2021 has been entered.
Claims 1, 8, 11-12, and 20 have been amended.
The double patenting rejection as presented in the previous Office action has been withdrawn in light of the terminal disclaimer filed 8 March 2021.
In light of Applicant’s arguments and the amendments to the claims, the 35 U.S.C. 103(a) rejections as presented in the previous Office action have been withdrawn
Claims 1-20 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1-2, 8-13, and 19-20 have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 8 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9,983,864 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on pages 10-11 of the remarks dated 8 March 2021, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “determining, using a processor on a computer, whether a virtual machine image, stored in a library and used as a template for instantiating virtual machines and affected by the received update, should be updated immediately or within a predetermined period of time in accordance with the received update, based on pending updates for instantiated virtual machines” in conjunction with “managing the virtual machine image based on the determining of whether the virtual machine image should be selectively updated immediately or within a predetermined period of time” in conjunction with the rest of the limitations of the claim.
Further, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 12 wherein “a storage device to store a program of machine-readable instructions enabling one of said at least one processor to implement a cloud service wherein a virtual machine is constructed in response to a received request by retrieving a virtual machine image from a library of virtual machine images, the retrieved virtual machine 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.L/Examiner, Art Unit 2196                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196